                                   UNITED	STATES	DISTRICT	COURT	
                                 WESTERN	DISTRICT	OF	KENTUCKY	
                                                         AT	PADUCAH	
                             CRIMINAL	ACTION	NO.	5:16‐CR‐20‐TBR	
                                                                      	
UNITED	STATES	OF	AMERICA,																																																		 																											PLAINTIFF	
	     	     	      	      	             		             	              	     	
v.	
	
JEFFREY	DESMOND	CARTER,		 	             	              	              	     																		          DEFENDANT	
      	

                                     MEMORANDUM	OPINION	AND	ORDER	

	        This	matter	is	before	the	Court	upon	a	Motion	to	Continue	Trial	Date,	[R.	67],	by	the	
plaintiff,	United	States	of	America	(hereinafter	“the	Government”).	The	defendant,	Jeffrey	Carter,	
responded,	[R.	69].	This	matter	is	ripe	for	adjudication.	For	the	reasons	stated	herein,	the	
Government’s	Motion	to	Continue	Trial	Date,	[R.	67],	is	GRANTED.		
	

	        On	October	18,	2016,	Carter	was	charged	in	an	indictment	with	twenty‐five	counts	of	
Production	of	Child	Pornography,	one	count	of	Receipt	of	Child	Pornography,	and	one	count	of	Sex	
Trafficking	of	a	Minor.	[R.	4.]	On	August	22,	2017,	Carter	entered	please	of	guilty	and/or	nolo	
contendere	to	all	twenty‐seven	counts	of	the	Indictment	at	a	hearing	in	front	of	Magistrate	Judge	
King.	[R.	32.]	After	Carter’s	sentencing	was	continued	three	times	by	defense	counsel,	[R.	41;	R.	49;	
R.	51],	and	previous	defense	counsel	withdrew	from	the	case,	[R.	53].	On	March	23,	2018,	Carter	
was	appointed	new	counsel,	who	moved	to	withdrawal	Carter’s	pleas,	[R.	58].	After	a	hearing	and	
briefing	from	the	parties,	the	Court	granted	Carter’s	Motion	to	Withdraw	Plea	on	August	31,	2018,	
[R.	63].	At	that	time,	this	matter	was	set	for	trial	by	jury	on	March	25,	2019.	[R.	62.]		
	
	        As	explained	by	the	Government,	approximately	four	weeks	ago,	counsel	for	the	
Government	was	informed	that	the	Government’s	previously	identified	expert	computer	forensic	
examiner,	employed	by	the	Federal	Bureau	of	Investigation	(FBI)	and	assigned	to	the	Kentucky	
Regional	Computer	Forensic	Laboratory	(KRFCL),	was	the	subject	of	a	pending	disciplinary	action.	
[R.	67	at	1‐2.]	Currently,	that	expert	is	suspended	from	his	employment	pending	the	final	resolution	
of	the	FBI	administrative	process.	[Id.]	Thus,	the	Government	is	unable	to	properly	prepare	for	trial	
by	consulting	with	said	expert	who	conducted	all	of	the	forensic	examinations	of	the	devices.	[Id.	at	
2.]	The	Government	states	that	these	devices,	and	their	contents,	“comprise	a	large	share	of	the	
proof	that	the	United	States	will	present	at	the	trial	of	this	case”	and	they	contain	“large	numbers	of	
images	and	videos	of	child	pornography.”	[Id.]	The	Government	has	obtained	an	additional	search	
warrant	authorizing	the	FBI	and	KRCFL	to	conduct	a	new	search	of	the	devices	in	question,	but	the	
FBI	and	KRCFL	estimate	that	the	reports	related	to	such	a	search	would	not	be	available	until	late	
March	or	early	April	of	2019.	[Id.	at	3.]	Furthermore,	the	Government	explains	that	once	those	
reports	are	received,	it	will	“need	time	to	review	and	disclose	or	make	available,	as	appropriate,	
discoverable	materials	to	the	defendant.”	[Id.]		
		

	      As	a	result	of	these	recent	events,	the	Government	argues	that	a	continuance	of	the	trial	is	
necessary	for	three	reasons:		


                                                                  1
         (1)	that	the	failure	to	grant	the	continuance	would	be	likely	to	make	a	continuation	
         of	the	proceeding	impossible,	or	result	in	a	miscarriage	of	justice	(see	18	U.S.C.	§	
         3161(h)(7)(B)(i));	(2)	that	this	case	is	unusual	and	complex	due	to	the	nature	of	the	
         prosecution	and	that	extra	time	to	permit	preparations	for	trial	is	reasonable	(see	
         18	U.S.C.	§	3161(h)(7)(B)(ii));	and/or	(3)	that	failure	to	grant	a	continuance	would	
         deny	counsel	for	the	government	the	reasonable	time	necessary	for	effective	
         preparation	for	trial	(see	18	U.S.C.	§	3161(h)(7)(B)(iv)).	
	
[Id.]	Accordingly,	the	Government	contends	that	“the	time	between	March	25,	2019	and	the	
potential	new	trial	date	is	properly	excludable	from	the	time	allowed	for	a	speedy	trial.”	[Id.]	The	
Court	agrees.	
	
	        “[T]he	Speedy	Trial	Act	comprehensively	regulates	the	time	within	which	a	trial	must	
begin,”	and	also	provides	“numerous	categories	of	delay	that	are	not	counted	in	applying	the	Act's	
deadlines.”	Zedner	v.	United	States,	547	U.S.	489,	500	(2006).	To	exclude	a	delay	from	the	speedy	
trial	calculation,	the	Court	must	“set[	]	forth,	in	the	record	of	the	case,	either	orally	or	in	writing,	its	
reasons	for	finding	that	the	ends	of	justice	served	by	granting	of	such	continuance	outweigh	the	
best	interests	of	the	public	and	the	defendant	in	a	speedy	trial.”	18	U.S.C.	§	3161(h)(8)(B)(iv).		
	
	        Here,	extra	time	is	required	for	a	just	resolution	of	Carter’s	case.	As	the	Court	stated	in	its	
Order	on	February	19,	2019,	this	case	is	declared	complex	due	to	the	number	of	documents	
involved	and	the	nature	of	the	prosecution,	and	it	is	unreasonable	to	expect	adequate	preparation	
for	pretrial	proceedings,	or	the	trial	itself,	within	the	time	limits	established.	[R.	68.]	The	Sixth	
Circuit	has	stated	that	“[g]ranting	a	continuance	based	on	the	complexity	of	a	case	is	statutorily	
appropriate	and	has	been	established	in	case	law	as	adequate.”	United	States	v.	Stone,	461	F.	App'x	
461,	465	(6th	Cir.	2012);	see	also	United	States	v.	Richardson,	681	F.3d	736,	740	(6th	Cir.	2012)	
(same).	An	improperly	rushed	trial,	requiring	an	appeal	and	retrial,	would	cause	a	much	longer	
delay—ultimately	denying	Carter’s	interest	in	a	speedy	trial.	Furthermore,	the	public's	interest	in	a	
just	resolution	of	this	case	requires	properly	prepared	counsel.	Thus,	despite	Carter’s	objection,	the	
Court	finds	that	“the	ends	of	justice	served	by	granting	of	such	continuance	outweigh	the	best	
interests	of	the	public	and	the	defendant	in	a	speedy	trial.”	18	U.S.C.	§	3161(h)(8)(B)(iv).1	The	Court	
will	grant	a	continuance	of	the	trial	of	this	case	until	middle	of	June	2019,	and	will	exclude	the	
period	of	delay	from	the	time	allowed	for	a	speedy	trial.		
                                                       	

                                                    CONCLUSION	

	       For	the	foregoing	reasons,	IT	IS	HEREBY	ORDERED:	The	Government’s	Motion	to	Continue	
Trial	Date,	[R.	67],	is	GRANTED.	The	jury	trial	set	on	March	25,	2019	is	VACATED.	
	
       1. The	jury	trial	is	set	on	June	17,	2019	at	9:00	a.m.	Counsel	shall	meet	in	chambers	at	
           8:30	a.m.			



1
  The Court acknowledges that Defendant Carter filed a brief Objection in which he argues further delay of his trial
would be in violation of his constitutional right to a speedy trial due to his already lengthy pre-trial incarceration. [R.
69.] However, due to the reasons explained above, the Court finds that the ends of justice served by granting a
continuance outweigh Carter’s complaint of a lengthy pre-trial incarceration. Furthermore, the Court notes that part
of the delay in Carter’s pre-trial incarceration is due to continuances granted in favor of defense counsel as well as
the complications involving Carter’s withdrawal of pleas—which is was also granted in Carter’s favor.

                                                                 2
             2. A	TELEPHONIC	FURTHER	PROCEEDINGS	is	set	on	April	30,	2019	at	8:45	a.m.		The	
                    Court	shall	place	the	call.	
                    	
															3.		The	Government	shall	provide		404(b)	evidence	three	weeks	prior	to	trial.		Any	
objections	by	defendant	shall	be	filed	within	7		days.	
	
	              4.		Fourteen	days	prior	to	trial	counsel	shall	file	an	exhibit	list	of	exhibits	they	intend	to	
introduce	as	evidence	in	chief	and	allow	opposing	counsel	to	inspect	the	exhibit.		Any	objection	to	
the	listed	exhibits	shall	be	filed	7	days	prior	to	trial.	
	
               5.		At	least		7	days	prior	to	trial,	counsel	are	directed	as	follows:	
               	
	              (A)	     PRETRIAL	MEMORANDUM.			A	pretrial	memorandum	shall	be	filed	by	counsel	for	
the	United	States	and	may	be,	but	is	not	required	to	be,	filed	by	any	defendant.		The	following	
format	shall	be	followed	for	the	pretrial	memorandum:	
               I.	      STATUTE	INVOLVED	AND	ELEMENTS	OF	THE	OFFENSE	(with	discussion	of	
               authorities,	if	disputed)	
	
               II.	     STATEMENT	OF	FACTS	(optional	for	defendant)	
	
               III.	    SUBSTANTIVE	ISSUES	OF	LAW	WITH	CITATIONS	OF	AUTHORITIES	
	              	        (Defects	in	the	indictment,	defense	of	entrapment,	constitutional	issues,	Miranda,	
                                 illegal	search,	elements	of	conspiracy,	etc.		All	issues	to	be	separately	stated	
                                 and	discussed.)	
	
               IV.	     EVIDENTIARY	ISSUES	
               	        (Any	problems	in	putting	on	case,	e.g.	Bruton	rule,	learned	treatises,	line‐up,	
                                 authenticity	of	documents,	mugshots,	previous	convictions,	qualifications	of	
                                 experts,	etc.	‐‐	with	specific	reference	to	Federal	Rules	of	Evidence	involved	
                                 and	pertinent	authorities	as	to	admissibility	or	non‐admissibility	of	any	
                                 expected	controversial	evidence.)	
	
               V.	      INSTRUCTIONS	
               	        File	proposed	jury	instructions	on	the	substantive	law	of	the	case.		
	
               (B)	     PROPOSED	VOIR	DIRE	QUESTIONS.	
	              	        (The	Court	will	conduct	voir	dire.)	
	              	
	              6.		At	the	commencement	of	trial,		U.	S.	Attorney	shall	furnish	the	official	court	reporter	a	list	
of	pre‐marked	exhibits	intended	to	be	used	at	trial.	
	
	              7.	The	U.	S.	Attorney	shall	retain	possession	of	physical	exhibits	(i.e.,	weapons,	ammunition,	
drugs,	etc.)		during	and	after	the	trial,	pending	further	orders	of	the	Court.	
	

	

	       IT	IS	SO	ORDERED.	

cc:	Counsel	of	Record	

                                                                     February 27, 2019
                                                            3
